DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt-Mair (5,356,495) in view of Sano et al. (2007/0151635).  Wyatt-Mair discloses that aluminum alloy strip (4) is received on a coil (13) while at an elevated hot rolling temperature and uncoiled while at the elevated temperature (col. 6, lines 55-60 and col. 7, lines 1-4) and guided, wherein coil (13) guides the strip to a rolling stand (9) and Wyatt-Mair also discloses that optional guiding pinch rolls (5) are used to guide strip to a rolling mill.  Wyatt-Mair teaches that the aluminum temperature is 600-1000°F (315-538°C) which includes a temperature range 450-538°C which is greater than 450°C.  Regarding claims 2 and 3, the temperature range of Wyatt-Mair is below the melting point of aluminum (about 660°C).  Regarding claim 17, Wyatt-Mair discloses quenching (8).  Wyatt-Mair does not disclose warm rolling or hot rolling following uncoiling.  Sano teaches that it is known to warm roll aluminum ([0064, lines 6 and 20-21) at a temperature of about 150-600°C in a rolling mill (3) wherein cooling (4), the rolling mill (3) and heating (1) are arranged in any order and the heating, cooling and rolling are controlled by a computer.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to warm roll the aluminum strip of Wyatt-.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt-Mair in view of Sano and further in view of Tippins et al. (4,485,651).  Wyatt-Mair does not disclose underwinding the coil.  Tippins teaches underwinding a strip (col. 1 .lines 49 -55) and teaches overwinding (col. 1, lines 18-20).  It would have obvious to the skilled artisan prior to the effective filing date of the present invention to underwind a sirip for coiling in the method of Wyatt-Mair as taught by Tippins in order to adjust strip tension in coiling to eliminate reverse bending and kinking of the strip.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt-Mair in view of Sano and further in view of Reynolds (2,529,884).  Wyatt-Mair does not disclose layered material.  Reynolds teaches that it is known to uncoil double foil sheet of aluminum (col. 1, lines 46-52) wherein two superposed sheets (2,3) are produced in face to face relationship, uncoiling and separating the layers.  Regarding claims 6 and 7, Reynolds teaches cardboard and plastic laminate (col. 2, lines 33-36) which have lower melting points and hardness than aluminum. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to layer the material of Wyatt-Mair as taught by Reynolds in order to provide a laminate coiled material.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt-Mair in view of Sano and further in view of Smith (4,019,359).  Wyatt-Mair does not disclose weld breaking. Smith teaches a peeler knife (54) which is inserted between coil convolutions (col. 5, lines 57-63). It would be obvious prior to the effective filing date of .
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt-Mair in view of Sano and further in view of Lowy (3,422,649).  Wyatt-Mair does not disclose a threading carriage for directing the strip leading end into the rolling mill. Regarding claims 9-11, Lowy teaches threading a metal substrate (strip) on a rolling mill (A) comprising receiving the strip on an uncoiler (10) which is adjusted to a vertical position relative to the rolling mill (A), uncoiling the metal substrate from the coil (col. 3, lines 14-16) wherein a head (lead) end of the metal substrate is guided and directed by rollers (14,16,18) and placed at a desired elevation and angle (col. 3, lines 20-25) for directing into the rolling mill.  Regarding claims 12-14, Lowy teaches a threading carriage (54,56,62) including a track (48) which is positioned at an entry to rolling mill (A; col. 3, lines 47-50) wherein a rotating belt (62) is structured to move toward the rolling mill to thread the strip as rolls (54,56) rotate. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide Wyatt-Mair with a threading carriage as taught by Lowy in order to positively grip and guide the strip to the rolling mill in order to keep the strip tensioned as it is threaded into the rolling mill.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt-Mair (5,356,495) in view of Lowy and further in view of Biggert, Jr. (1,776,775).  Wyatt-Mair does not disclose guiding the strip with rotating magnets.  Biggert teaches spaced, vertically aligned rotating magnets (8; Fig. 2) for guiding and driving a strip (M). It would have been obvious to the skilled artisan prior to the effective filing date of the .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose that the threading carriage comprises a gripping wedge, and wherein gripping the metal substrate with the threading carriage comprises directing the metal substrate through the gripping wedge and closing the gripping wedge on the metal substrate at a position that is offset from a leading edge of the metal substrate to grip the metal substrate; including the limitations of base claim 1 and intervening claim 12.  Claim 16 would be allowable as it depends from allowable claim 15.

Response to Arguments
Applicant's arguments filed 10-27-2021 have been fully considered.  Applicant’s specification ([0034], [0047]) sets forth that the rolling mill can be hot, warm or cold.  The reference to Sano teaches that aluminum strip is warm or hot rolled at a temperature of 150-600°C and that a control system controls a rolling mill, cooling system and heating system.  The temperature range of greater than 450 and up to 538 of the aluminum alloy strip of Wyatt-Mair is an overlapping range with the hot and warm rolling as taught by Sano and it is obvious to roll the strip of Wyatt-Mair at an elevated 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725